Chancellor Desaussure.
This is a rule on the commissioner, to shew cause why he does not pay over money to persons interested, out of funds m his hands; or rather a motion for an order to oblige him to pay it over. The commissioner makes return, in which he states that he has paid the money in question exactly in conformity to preceding orders of the court. *257This is not deified; but it is alleged that if the'commissioner bad examined, he would have found that there were prior liens, which he oughs to have satisfied, before he made those payments.
It appears to me that as the commissioner has exactly obeyed the orders of the court, it would be improper to make him responsible: at any rate, the court will not, under such circumstances; make him liable in this summary way , If it is believed he is really, liable, the parties must proceed by bill. The motion is dismissed.
The grounds of appeal were,
That the judgment creditors had a lien on the land, before the order for sale made by' this court, and their rights ought not tb be defeated:
That the purchaser of the land will be injured and the land liable to be sold For satisfaction of the judgments against William Simmons.
We think the decree of the circuit court was correct. The commissioner having obeymd the Order of the court, ought to be protected. It is proper that he should respect the legal liens. It is therefore ordered and adjudged that the -decree of the circuit court be affirmed; and that the commissioner pay over the monies according to the orders of the court, after satisfying the legal liens.

Henry PV. Desausgure, Theodore GaiUard. Thomas Waiies, W. Thompson, William D. James.